—Appeal from an order of Family Court, Erie County (Dillon, J.), entered July 18, 2002, which, inter alia, placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent contends that Family Court erred in placing her in the custody of the New York State Office of Children and Family Services for a period of 12 months. At an appearance in Family Court, respondent expressed her desire to accept that disposition. The court then inquired whether respondent understood that she had a right to a hearing and that, by consenting to the placement, she was giving up her right to that hearing. Respondent indicated that she understood and that the disposition was acceptable to her. Thus, we conclude that respondent thereby consented to the disposition, “and no appeal lies from an order entered upon consent” (Matter of Desmond S., 285 AD2d 994, 994, lv dismissed 97 NY2d 693; see Matter of Ian C., 254 AD2d 132; Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). Were we to reach the merits of this appeal, we would conclude that the court properly exercised its discretion based upon respondent’s history and the recommendations of the Probation Department and the Erie County Family Court Clinic. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Burns, JJ.